

PLACEMENT AGENCY AGREEMENT
 
June 8, 2011
MDB Capital Group, LLC
401 Wilshire Boulevard
Suite 1020
Santa Monica, CA 90401
Attention: Bob Clifford
 
Ladies and Gentlemen:


ZBB Energy Corporation, a Wisconsin corporation (the “Company”), proposes,
subject to the terms and conditions of Stock Purchase Agreements to be entered
into between the Company and the various Purchasers named therein (the “Purchase
Agreements”), to issue and sell shares (the “Shares”) of the Company’s Common
Stock, $0.01 par value per share (the “Common Stock”) directly to the
Purchasers, whether introduced to the Company by MDB Capital Group, LLC (“MDB”)
on a best efforts basis or introduced by other registered broker-dealers or to
certain officers, directors and existing stockholders of the Company  (the
“Offering”). For purposes of this Agreement, “Closing” means the consummation of
the purchase and sale of the Shares by the Purchasers and the Company,
respectively, and “Closing Date” means the date upon which Closing occurs.


The Company hereby confirms and clarifies its agreement with MDB as follows:


Section 1.
Placement Agency Services, Compensation and Expenses.

 
(a)
Subject to the terms and conditions set forth herein, the Company hereby retains
MDB to act as a non-exclusive  placement agent to the Company during the
Contract Period (as defined in Section 1(g) below), and MDB hereby agrees to be
so retained.

 
 
(b)
During the Contract Period (as defined in Section 1(g) below), as the
non-exclusive placement agent to the Company, MDB will have the non-exclusive
right to identify for the Company prospective purchasers (collectively, the
“Purchasers” and each individually, a “Purchaser”) in the Offering of Shares on
terms as mutually agreed to by the Company and the Purchasers (the
“Securities”).

 
 
(c)
Terms of the Offering shall be as set forth in subscription documents, including
any stock purchase agreement, escrow agreement, and/or other documents to be
executed and delivered in connection with the Offering (collectively, the
“Subscription Documents”).  The Shares issued in the Offering will be registered
under the Securities Act of 1933, as amended (the “Securities Act”).

 
 
(d)
MDB will act on a best efforts basis and will have no obligation to purchase any
of the Shares. During the Contract Period, MDB shall have the non-exclusive
right to arrange for sales of Shares, including without limitation the
non-exclusive right to identify potential buyers for the Shares.  All sales of
Shares in the Offering shall be subject to the approval of the Company, which
approval may be withheld in the Company’s sole discretion.

 
 
1

--------------------------------------------------------------------------------

 

 
(e)
The Company shall pay MDB the following fees at the Closing:

 
 
i.
For all Purchasers introduced to the Offering by MDB, 6% of gross Offering
proceeds received from such Purchasers.

 
 
ii.
For Purchasers for whom Marathon Capital Management acts as investment advisor
(the “Marathon Purchasers”), 3% of gross Offering proceeds.

 
 
iii.
For all other Purchasers, Zero (0%) percent.

 
 
iv.
Reimbursement of MDB’s legal expenses in an amount up to $5,000.

 
 
v.
In no event shall the sum of the foregoing items, including amounts paid to
another placement agent under sub-item (e)(iii) above, exceed 8% of gross
Offering proceeds. The Company agrees not to pay any other person a placement
fee in excess of 6% of gross Offering proceeds with respect to Purchasers
introduced to the Company by such other person.

 
 
(f)
Except as required by law or regulation or applicable listing rules, (1) the
Company shall keep confidential this Agreement and the terms of this Agreement,
as well as all exhibits and attachments hereto, if any and (2) the Company shall
keep confidential all information and documents provided to the Company by MDB,
including, but not limited to, the identity of any potential investor, and the
contents of any term sheet, solicitation, investor list, investor indication of
interest, road show list, and any similar document.

 
 
(g)
MDB shall act as the Company’s non-exclusive placement agent under this
Agreement for a period commencing on the date hereof and expiring two months
from the date hereof unless terminated by either Party upon 10 days notice to
the other Party (the “Contract Period”).

 
 
(h)
MDB will only receive compensation pursuant to this Agreement with respect to
investors who have executed subscription or purchase agreements during the
Contract Period, whether or not such purchases have closed within such Contract
Period.

 
 
(i)
In accordance with the Purchase Agreement:

 
 
i.
The Company will deliver, or cause to be delivered, to MDB the Shares (the “DPP
Shares”) to be purchased by the Marathon Purchasers and Purchasers for whom
Goldberg Capital Management acts as investment advisor (the “Goldberg
Purchasers”) by authorizing the release of the DPP Shares to MDB’s clearing firm
via The Depository Trust Company Deposit or Withdrawal at Custodian system
(“DWAC”) prior to the release of the federal funds wire to the Company for
payment of such shares.

 
 
2

--------------------------------------------------------------------------------

 

 
ii.
MDB will deliver, or cause to be delivered, to (1) each Marathon Purchaser and
Goldberg Purchaser, such Purchaser’s DPP Shares in accordance with the
instructions provided by such Purchaser on its executing broker’s account versus
payment for such shares and (2) the Company, the aggregate purchase price for
the DPP Shares, minus applicable fees and disbursements.

 
Section 2.
Representations and Warranties of the Company.

Each of the representations and warranties (together with any related disclosure
schedules thereto) made to the Purchasers in the Purchase Agreement is hereby
incorporated herein by reference (as though fully restated herein) and is hereby
made to, and in favor of, MDB.


Section 3.
Covenants of the Company.

 
(a)
Opinion of Counsel for the Company. On the Closing Date of the Offering, MDB
shall receive and the Company shall cause to be delivered to MDB the opinion of
legal counsel to the Company filed as Exhibit 5.1 to the Registration Statement,
dated the Closing Date, and either addressed to MDB or delivered with a reliance
letter addressed to MDB. MDB shall also be entitled to rely on any legal opinion
delivered to any Purchaser.

 
 
(b)
Accuracy of Representations and Warranties. The representations and warranties
made by the Company in Section 2 hereof qualified as to materiality shall be
true and correct at all times prior to and on the Closing Date as so qualified,
except to the extent any such representation or warranty expressly speaks as of
an earlier date, in which case such representation or warranty shall be true and
correct as of such earlier date as so qualified, and, the representations and
warranties made by the Company in Section 2 hereof not qualified as to
materiality shall be true and correct in all material respects at all times
prior to and on the Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date. The Company shall have performed in all material respects
all obligations and covenants herein required to be performed by it on or prior
to the Closing Date.

 
 
(c)
NYSE Amex Listing.  The Company shall file with Amex a listing application for
the Shares.

 
Section 4.
Indemnification.

The Company agrees to indemnify MDB and related persons in accordance with the
indemnification agreement attached as Exhibit A, which is incorporated herein by
this reference.  The provisions of Exhibit A shall survive any termination or
expiration of this Agreement..


Section 5.
Representations, Warranties and Covenants of MDB

MDB hereby represents, warrants and covenants to the Company as of the date
hereof, and as of the Closing Date of the Offering, as follows:
 
(a)
Authority; Enforceability; No Conflict.  It has full power and authority to
enter into this Agreement and to perform its obligations hereunder.  This
Agreement is enforceable against MDB in accordance with its terms, subject to
applicable laws governing bankruptcy, insolvency and creditors’ rights
generally.  The Agreement does not conflict with, violate, cause a default,
right of termination, or acceleration (whether through the passage of time or
otherwise) under any contract, agreement, or understanding binding upon MDB.

 
 
3

--------------------------------------------------------------------------------

 

 
(b)
Regulatory Compliance. MDB has complied and will comply with Regulation M,
applicable FINRA rules and regulations and any other rules and regulations
setting forth restrictions on the dissemination of research reports and the
activities of analysts in connection with this Offering, and is registered as a
broker/dealer under the Securities Exchange Act of 1934 and a member in good
standing with FINRA and any applicable state licensing authorities.

 
 
(c)
No Unauthorized Distribution of Materials. MDB has not distributed and will not
distribute any offering material in connection with the Offering and sale of the
Shares other than copies of the SEC Filings and the form of Purchase Agreement
as otherwise instructed by the Company.

 
Section 6.
Representations and Indemnities to Survive Delivery.

The respective indemnities, agreements, representations, warranties and other
statements of the Company or any person controlling the Company, including its
officers and directors, and of MDB set forth in or made pursuant to this
Agreement, including, but not limited to the indemnity agreement contained in
Section 4 above, will remain in full force and effect, regardless of (i) any
investigation made by or on behalf of MDB or any person controlling MDB, the
Company, its directors or officers or any persons controlling the Company; and
(ii) any termination of this Agreement. A successor to MDB, or to the Company,
its directors or officers or any person controlling the Company, shall be
entitled to the benefits of the indemnity and reimbursement agreements contained
in Sections 1 and 4 above.


Section 7.
Notices.

All communications to the parties hereto hereunder shall be in writing and shall
be mailed, hand delivered or sent by facsimile, with confirmation of receipt by
the intended recipient confirmed as follows:
 
If to MDB:


MDB Capital Group, LLC
401 Wilshire Boulevard
Suite 1020
Santa Monica, CA 90401
Attention: Bob Clifford
 
If to the Company:
ZBB Energy Corporation
N93 W14475 Whittaker Way
Menomonee Falls, WI 53051
Attention:  Eric Apfelbach, CEO

 
4

--------------------------------------------------------------------------------

 
 
With a copy to (which shall not constitute notice):
K&L Gates LLP
214 North Tryon Street, 47th Floor
Charlotte, NC 28202
Attention: Mark Busch
Any party hereto may change the address for receipt of communications by giving
written notice to the others.


Section 8.
Successors; Third Party Beneficiaries.

This Agreement will inure to the benefit of and be binding upon the parties
hereto, and to the benefit of their respective employees, officers and directors
and controlling persons, and to their respective successors, and personal
representatives, and no other person will have any right or obligation
hereunder. Neither the Company nor MDB shall be entitled to assign their rights,
or delegate their responsibilities, hereunder without the prior written consent
of the other party hereto.


Section 9.
Partial Unenforceability.

The invalidity or unenforceability of any section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
Section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.


Section 10.
Governing Law Provisions.

 
(a)
Governing Law. This agreement shall be governed by and construed in accordance
with the internal laws of the state of Wisconsin applicable to agreements made
and to be performed in such state.

 
 
(b)
Arbitration. Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Los Angeles
(with the exception of claims to enforce the indemnity provision contained
herein, which may, at the option of the party seeking relief, be submitted
either to arbitration or to any court of competent jurisdiction).  The
arbitration shall be administered either by FINRA Dispute Resolution pursuant to
its Code of Arbitration Procedure, or if FINRA cannot or does not accept the
arbitration, by JAMS pursuant to its Streamlined Arbitration Rules and
Procedures.  Judgment on the Award may be entered in any court having
jurisdiction.  This clause shall not preclude parties from seeking provisional
remedies in aid of arbitration from a court of appropriate jurisdiction.  The
arbitrator may, in the Award, allocate all or part of the costs of the
arbitration, including the fees of the arbitrator and the reasonable attorneys’
fees of the prevailing party.  The parties hereby agree that this Section 10
shall survive the termination and/or expiration of this Agreement.

 
 
5

--------------------------------------------------------------------------------

 

Section 11.
Nature of Relationship.

The Parties intend that MDB’s relationship to the Company and the relationship
of each director, officer, employee or agent of MDB to the Company shall be that
of an independent contractor and not as an employee of the Company or an
affiliate thereof.  Nothing contained in this Agreement shall constitute or be
construed to be or create a partnership or joint venture between MDB and the
Company or their respective successors or assigns.  Neither MDB nor any
director, officer, employee or agent of MDB shall be considered to be an
employee of the Company by virtue of the services provided hereunder.  MDB’s
responsibility to the Company is solely contractual in nature and that MDB does
not owe the Company or any other person or entity, including but not limited to
its shareholders, any fiduciary or similar duty as a result of the engagement or
otherwise.


Section 12.
Other Transactions; Disclaimers.

The Company acknowledges that MDB is engaged in a wide range of investing,
investment banking and other activities (including investment management,
corporate finance, securities issuance, trading and research and brokerage
activities) from which conflicting interests or duties, or the appearance
thereof, may arise.  Information held elsewhere within MDB but not accessible
(absent a breach of internal procedures) to its investment banking personnel
providing services to the Company will not under any circumstances affect MDB’s
responsibilities to the Company hereunder.  The Company further acknowledges
that MDB and its affiliates have and may continue to have investment banking,
broker-dealer and other relationships with parties other than the Company
pursuant to which MDB may acquire information of interest to the Company.  MDB
shall have no obligation to disclose to the Company or to use for the Company’s
benefit any such non-public information or other information acquired in the
course of engaging in any other transaction (on MDB’s own account or otherwise)
or otherwise carrying on the business of MDB.  The Company further acknowledges
that from time to time MDB’s independent research department may publish
research reports or other materials, the substance and/or timing of which may
conflict with the views or advice of MDB’s investment banking department and/or
which may have an adverse effect on the Company’s interests in connection with
the transactions contemplated hereby or otherwise.  In addition, the Company
acknowledges that, in the ordinary course of business, MDB may trade the
securities of the Company for its own account and for the accounts of its
customers, and may at any time hold a long or short position in such
securities.  MDB shall nonetheless remain fully responsible for compliance with
federal securities laws in connection with such activities.   It is expressly
understood and agreed that MDB has not provided nor is undertaking to provide
any advice to the Company relating to legal, regulatory, accounting, or tax
matters.  The Company acknowledges and agrees that it has relied and will
continue to rely on the advice of its own legal, tax and accounting advisors in
all matters relating to any Offering contemplated hereunder.


Section 13.
General Provisions.

This Agreement constitutes the entire agreement of MDB and the Company with
respect to the Offering, and supersedes all prior or contemporaneous written or
oral agreements, understandings and negotiations with respect to the subject
matter hereof.


This Agreement may be executed in two or more counterparts (including via
facsimile or by emailed document in PDF format), each one of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement may not be amended or modified unless in
writing by all of the parties hereto, and no condition herein (express or
implied) may be waived unless waived in writing by each party whom the condition
is meant to benefit. Section headings herein are for the convenience of the
parties only and shall not affect the construction or interpretation of this
Agreement.
 
[The remainder of this page has been intentionally left blank. Signature page
follows.]

 
6

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
 
Very truly yours,
 
ZBB ENERGY CORPORATION
   
By:  
/s/ Eric Apfelbach
 
Name: Eric Apfelbach
 
Title:   President and CEO

 
The foregoing Placement Agency Agreement is hereby confirmed and accepted by MDB
as of the date first above written.


MDB CAPITAL GROUP, LLC
   
By:  
/s/ Anthony Digiandomenico
 
Name: Anthony Digiandomenico
 
Title:   Principal


 
7

--------------------------------------------------------------------------------

 

EXHIBIT A


MDB CAPITAL GROUP LLC
401 Wilshire Boulevard, Suite 1020
Santa Monica, California 90401


Ladies and Gentlemen:


In further consideration of the engagement by ZBB Energy Corporation (the
“Company”) of MDB Capital Group LLC ("MDB") to act as the Company’s
non-exclusive placement agent in connection with a potential Offering or
Offerings of securities, as such engagement is described in that letter
agreement between us of even date (the “Engagement Agreement”), the Company
agrees to indemnify MDB and certain other persons provided for herein, as
follows:


A.           Indemnification Generally.  The Company hereby agrees to indemnify
and hold harmless MDB Capital, its directors, officers, agents, employees,
members, affiliates, subsidiaries, counsel, and each other person or entity who
controls MDB or any of its affiliates within the meaning of Section 15 of the
Securities Act (collectively, the “Indemnified Parties”) to the fullest extent
permitted by law from and against any and all losses, claims, damages, expenses,
or liabilities (or actions in respect thereof) (“Losses”), joint or several, to
which they or any of them may become subject under any statute or at common law,
and to reimburse such Indemnified Parties for any reasonable legal or other
expense (including but not limited to the cost of any investigation,
preparation, response to third party subpoenas) incurred by them in connection
with any litigation or administrative or regulatory action (“Proceeding”),
whether pending or threatened, and whether or not resulting in any liability,
insofar as such losses, claims, liabilities, or litigation arise out of or are
based upon (1) the Offering of Company Securities contemplated by the Engagement
Agreement or subsequent agreement between the Company and MDB;  (2) any untrue
statement or alleged untrue statement of any material fact contained in the
private placement memorandum, offering materials, registration statement, or
other offering or selling document (as may be amended or supplemented and
including any information incorporated therein by reference, the “Company
Documentation”), or in any other written or oral communication provided by or on
behalf of the Company to any actual or prospective purchaser of Securities (as
that term is defined in the Engagement Agreement), unless such untrue statement
or alleged untrue statement arises solely from information supplied by any
members, officers, agents or employees of MDB, in writing specifically for use
therein; or (3) the  omission or alleged omission to state in the Company
Documentation a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; provided, however, that the indemnity provisions herein
shall not apply to (i) amounts paid in settlement of any such litigation if such
settlement is effected without the consent of the Company, which consent will
not be unreasonably withheld, or (ii) Losses arising from the willful misconduct
or gross negligence of Indemnified Parties; and provided that the Company will
not be responsible for the fees and expenses of more than one counsel to all
Indemnified Parties, in addition to appropriate local counsel, unless in the
reasonable judgment of any Indemnified Party there exists a potential conflict
of interest which would make it inappropriate for one counsel to represent all
such Indemnified Parties.


B.           Reimbursement.  The Company will reimburse all Indemnified Parties
for all reasonable expenses (including, but not limited to, reasonable fees and
disbursements of counsel for the Indemnified Parties) incurred by any such
Indemnified Parties in connection with investigating, preparing, and defending
any such action or claim, whether or not in connection with pending or
threatened litigation in connection with the transaction to which an Indemnified
Parties is a party, promptly as such expenses are incurred or paid (unless the
Indemnified Parties request they be paid in advance pursuant to Subsection C
below).

 
A-1

--------------------------------------------------------------------------------

 

C.           Advances.  Notwithstanding any other provision hereof or any other
agreement between the parties, the Company shall advance, to the extent not
prohibited by law, all expenses reasonably anticipated to be incurred by or on
behalf of the Indemnified Parties in connection with any Proceeding, whether
pending or threatened, within fifteen (15) days of receipt of a statement or
statements (“Statement(s)”) from the Indemnified Parties, or any of them,
requesting such advances from time to time.  This advancement obligation shall
include any refundable retainers of counsel retained by Indemnified Parties (as
selected by Indemnified Parties in their sole and absolute discretion), subject
to the restriction that the Company shall not be required to advance legal fees
of the Indemnified Persons with respect to more than one (1) law firm that is
representing the Indemnified Parties. If, due to conflict or other issues, the
Indemnified Persons engage more than one law firm to represent them (or any of
them), the Company’s indemnification obligations under this Schedule A shall
only apply as against one law firm representing MDB or the majority of the
Indemnified Parties. Any Statement requesting advances shall evidence the
expenses anticipated or incurred by the Indemnified Parties with reasonable
particularity and may include only those expenses reasonably expected to be
incurred within the 180-day period following each Statement.  In the event some
portion of the amounts advanced pursuant to this Section C are unused, or in the
event a court of ultimate jurisdiction determines that the Indemnified Parties
are not entitled to be indemnified against certain expenses, Indemnified Parties
shall return the unused or disallowed portion of any advances within ninety (90)
days of the final disposition of any Proceeding to which such advances pertain,
together with interest thereon at an annual percentage rate of 6%.


D. Contribution. If such indemnification is for any reason not available or
insufficient to hold an Indemnified Party harmless, the Company agrees promptly
to contribute to the Losses involved in such proportion as is appropriate to
reflect the relative benefits received (or anticipated to be received) by the
Company, on the one hand, and by MDB, on the other hand, with respect to the
Engagement or, if such allocation is determined by a court or arbitral tribunal
to be unavailable, in such proportion as is appropriate to reflect other
equitable considerations such as the relative fault of the Company on the one
hand and of MDB on the other hand; provided, however, that, to the extent
permitted by applicable law, the Indemnified Parties shall not be responsible
for amounts which in the aggregate are in excess of the amount of all cash fees,
exclusive of costs, actually received by MDB from the Company at the Closing in
connection with the Engagement. Relative benefits to the Company, on the one
hand, and to MDB, on the other hand, with respect to the Engagement shall be
deemed to be in the same proportion as (i) the total value received or proposed
to be received by the Company in connection with the Offering, whether or not
consummated, bears to (ii) all fees received or proposed to be received by MDB
in connection with the engagement. Relative fault shall be determined, in the
case of Losses arising out of or based on any untrue statement or any alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact, by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company to MDB
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act of 1933, as amended) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.


E.           No Liability Without Gross Negligence or Misconduct.  The Company
agrees that no Indemnified Party shall have any liability to the Company or its
respective owners, successors, heirs, parents, affiliates, security holders or
creditors for any Losses, except to the extent such Losses are determined, by a
final, non-appealable judgment by a court or arbitral tribunal of competent
jurisdiction, to have resulted solely from such Indemnified Person’s gross
negligence or willful misconduct.


F.           Notice.  MDB agrees, promptly upon receipt, to notify the Company
in writing of the receipt of written notice of the commencement of any action
against it or against any other Indemnified Parties, in respect of which
indemnity may be sought hereunder; however, the failure so to notify the Company
will not relieve it from liability under Sections A above unless and to the
extent it did not otherwise learn of such action and such failure results in the
forfeiture by the Company of substantial rights or defenses.


G.           Settlement.  The Company will not, without MDB's prior written
consent, settle, compromise, or consent to the entry of any judgment in or
otherwise seek to terminate any pending Proceeding in respect of which
indemnification may be sought hereunder (whether or not any Indemnified Party is
a party therein) unless the Company has given MDB reasonable prior written
notice thereof and such settlement, compromise, consent or termination includes
an unconditional release of each Indemnified Party from any liabilities arising
out of such Proceeding.  The Company will not permit any such settlement,
compromise, consent or termination to include a statement as to, or an admission
of, fault, culpability or a failure to act by or on behalf of an Indemnified
Party, without such Indemnified Party's prior written consent. No Indemnified
Party seeking indemnification, reimbursement or contribution under this
Agreement will, without the Company's prior written consent, settle, compromise,
consent to the entry of any judgment in or otherwise seek to terminate any
Proceeding referred to herein.

 
A-2

--------------------------------------------------------------------------------

 

H.           Survival; Successors.  The indemnity, contribution and expense
reimbursement obligations set forth herein shall be in addition to any liability
the Company may have to any Indemnified Party at common law or otherwise, and
shall remain operative and in full force and effect notwithstanding the
termination of this Agreement, the closing of the contemplated Offering, and any
successor of MDB or any other Indemnified Parties shall be entitled to the
benefit of the provisions hereof.  Prior to entering into any agreement or
arrangement with respect to, or effecting, any merger, statutory exchange or
other business combination or proposed sale or exchange, dividend or other
distribution or liquidation of all or a significant portion of its assets in one
or a series of transactions or any significant recapitalization or
reclassification of its outstanding securities that does not directly or
indirectly provide for the assumption of the obligations of the Company set
forth herein, the Company will promptly notify MDB in writing thereof and, if
requested by MDB, shall arrange in connection therewith alternative means of
providing for the obligations of the Company set forth herein, including the
assumption of such obligations by another party, insurance, surety bonds or the
creation of an escrow, in each case in an amount and on terms and conditions
reasonably satisfactory to MDB.


I.           Consent to Jurisdiction; Attorneys’ Fees.  Solely for the purpose
of enforcing the Company's obligations hereunder, the Company consents to
personal jurisdiction, service and venue in any court proceeding in which any
claim subject to this Agreement is brought by or against any Indemnified Party
other than MDB.  In any action for enforcement of this indemnity provision, the
prevailing party shall be entitled to recover all costs, including reasonable
attorneys’ fees, of bringing such an action.


ZBB ENERGY CORPORATION
 
/s/  Eric Apfelbach
By:  Eric Apfelbach
Its:  President and CEO


 
A-3

--------------------------------------------------------------------------------

 